                                                                           FILED
Case 19-24527-TPA          Doc 311Filed 01/22/21 Entered 01/22/21 11:08:11 Desc Main
                                 Document      Page 1 of 2                 1/22/21 10:32 am
                                                                           CLERK
                                                                           U.S. BANKRUPTCY
                       IN THE UNITED STATES BANKRUPTCY COURT               COURT - WDPA
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 MICHAEL K. HERRON,                                :   Case No. 19-24527-TPA
            Debtor                                 :   Chapter 11
                                                   :   Related to Doc. Nos. 265, 270

                                               ORDER


                On January 14, 2021, a hearing was held on the confirmation of the Debtor’s Second

 Amended Plan of Reorganization Under Chapter 11 of the United States Bankruptcy Code Dated

 December 15, 2020 (“Plan”) (Doc. 265). The Debtor seeks cram-down of the Plan under 11 U.S.C.

 §1129(b) because not all of the impaired classes have voted in favor of confirmation in that creditors

 in some of the impaired classes did not return a ballot, which this Court treats as equivalent to a

 “no” vote, meaning Section 1129(a)(8) has not been satisfied. However, none of the non-voting

 creditors appeared at the January 14, 2021 confirmation hearing, nor have they otherwise filed any

 objection to the Plan. Additionally, the Court finds that on its face the Plan does not discriminate

 unfairly and is fair and equitable with respect to each class of claims that is impaired under and has

 not accepted the Plan.


                AND NOW, this 22nd day of January 2021, the Debtor having filed Debtor’s Second

 Amended Plan of Reorganization Under Chapter 11 of the United States Bankruptcy Code Dated

 December 15, 2020 (Doc. 265), and after notice and hearing, the Court having determined that the

 requirements for confirmation of the Plan under 11 U.S.C. §1129 are satisfied, it is hereby

 ORDERED, ADJUDGED and DECREED that:


                (1)       The Debtor's request for cram-down of Debtor’s Second Amended Plan of

 Reorganization Under Chapter 11 of the United States Bankruptcy Code Dated December 15,

                                                   1
Case 19-24527-TPA            Doc 311       Filed 01/22/21 Entered 01/22/21 11:08:11           Desc Main
                                          Document      Page 2 of 2

 2020 (Doc. 265), pursuant to 11 U.S.C. §1129(b) is GRANTED and the Plan is CONFIRMED,

 including any stipulations or other amendments finally approved by the Court which are

 incorporated by reference into the Plan as if fully set forth therein.


                  (2)      This Order shall become effective as set forth in Paragraph 1, above, unless

 on or before February 8, 2021, any creditor that voted “no” on the Plan, or failed to vote, requests

 a hearing in the form of an Objection and sets forth cause for its objection.


                  (3)        In the event any Objection to confirmation is timely filed, a hearing on the

 cram down request will take place on February 18, 2021 at 10:00 A.M., the procedure for which

 will be subject to further Court Order and Judge Agresti’s Procedures for evidentiary hearings.


                  (4)      The Debtor shall immediately serve this Order on all interested Parties having

 failed to vote or voting “no” on the December 15, 2020 Plan, which specifically include:

                           (a)        Bank of America, N.A.;
                           (b)        Wells Fargo Bank, N.A.;
                           (c)        PHH Mortgage Corporation;
                           (d)        US Bank;
                           (e)        Pennsylvania Department of Revenue;
                           (f)        Internal Revenue Services; and
                           (g)        William G. Cherbonnier, Jr.


                  (5)    On or before January 25, 2021, the Debtor shall file a Certificate of Service

 indicating service of the Parties as identified in Paragraph 4, above.



                                                          _________________________________
                                                          Thomas P. Agresti, Judge
                                                          United States Bankruptcy Court
 Case administrator to serve:
         Aurelius Robleto, Esq.
         Office of the U.S. Trustee
         Debtor


                                                      2
